815 F.2d 702
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles Edward BROWN, Plaintiff-Appellant,v.George WILSON, et al., Defendants-Appellees.
No. 86-6271.
United States Court of Appeals, Sixth Circuit.
March 16, 1987.

Before ENGEL, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
Appellant has responded to this Court's order to show cause why this appeal should not be dismissed as untimely filed.  The judgment from which appellant seeks an appeal was filed on November 4, 1986, and pursuant to Rule 4(a), Federal Rules of Appellate Procedure, the notice of appeal was due December 4, 1986.  The notice of appeal was filed on December 8, 1986--four days late.


2
In his response to the show cause order, appellant acknowledges that he did not move the district court for an extension of time within which to file his notice of appeal.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite that this Court can neither waive nor extend.  Peake v. First Nat'l Bank, 717 F.2d 1016 (6th Cir.1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


3
Accordingly, this appeal is dismissed as untimely filed.  Rule 9(b)(1), Rules of the Sixth Circuit.